Kuller v. Kuller, 1997 ND 90, 569 N.W.2d 288|N.D. Supreme Court|Kuller v. Kuller, 1997 ND 90, 569 N.W.2d 288[Go to Documents]Filed May 13, 1997IN THE SUPREME COURTSTATE OF NORTH DAKOTA1997 ND 90Shirley Kuller, Plaintiff and Appelleev.Gilbert Kuller, Defendant and AppellantCivil No. 960337Appeal from the District Court for Morton County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.AFFIRMED AND REMANDED.Per Curiam.Benjamin C. Pulkrabek, 402 1st Street NW, Mandan, N.D. 58554, for defendant and appellant.Richard B. Baer, P.O. Box 1221, Bismarck, N.D. 58502-1221, for plaintiff and appellee.Kuller v. KullerCivil No. 960337Per Curiam.[¶1] Gilbert Kuller appeals from the district court's judgment awarding Shirley Kuller $300 monthly spousal support. We affirm the district court's judgment under Rule 35.1(a)(2), N.D.R.App.P. We also grant Shirley Kuller's request for attorney's fees, remanding the matter to the district court for a determination of her attorney's fees on appeal.[¶2]Gerald W. VandeWalle, C.J.William A. NeumannDale V. SandstromHerbert L. MeschkeMary Muehlen Maring